Citation Nr: 1036428	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  10-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Reynaud's phenomenon, 
nocturnal pain, and peripheral neuropathy of the bilateral upper 
extremities, to include as secondary to service-connected 
residuals of cold injury.

2.  Entitlement to service connection for advanced left first 
metacarpal degenerative joint disease, to include as secondary to 
service-connected residuals of cold injury.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1953 to June 1955.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a November 2009 and February 2010 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

In a February 2010 rating decision, the RO granted service 
connection for residuals of a cold injury to the right and left 
upper extremities, to include cold sensitization, pain, 
stiffness, and slight ridging of the fingernails.  The RO noted 
that this was a partial grant of the benefit sought on appeal in 
regard to the Veteran's claimed cold injury to the upper 
extremities because all conditions claimed to be associated with 
the cold injury could not be granted.  The Board has accordingly 
recharacterized the remaining issues on appeal as entitlement to 
service connection for (1) Reynaud's phenomenon and peripheral 
neuropathy of the bilateral upper extremities to include as 
secondary to service-connected residuals of a cold injury and (2) 
advanced left first metacarpal degenerative joint disease to 
include as secondary to service-connected residuals of a cold 
injury.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis related to his 
claims of Reynaud's phenomenon, nocturnal pain, and/or peripheral 
neuropathy of the bilateral upper extremities.

2.  The Veteran's advanced left first metacarpal degenerative 
joint disease is not etiologically related to active service and 
is not shown by competent medical evidence to be etiologically 
related to service-connected residuals of a cold injury.


CONCLUSIONS OF LAW

1.  Reynaud's phenomenon nocturnal pain, and peripheral 
neuropathy of the bilateral upper extremities were not incurred 
in or aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and are not proximately due to or 
the result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

2.  Advanced left first metacarpal degenerative joint disease was 
not incurred in or aggravated by active service, is not 
proximately due to or the result of a service-connected disease 
or injury, nor may it be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an August 2008 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  The August 2008 letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records are not available in this 
case. The RO requested service treatment records from the 
National Personnel Records Center (NPRC) in September 2008.  A 
September 2008 response from the NPRC shows that the Veteran's 
records were destroyed in a 1973 fire.  In cases where the 
Veteran's service treatment records are unavailable through no 
fault of his own, there is a "heightened duty" to assist him in 
the development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 
401 (1991).  No alternate medical records were found in this 
case.  The Veteran was notified, and was asked to provide any 
medical or lay evidence, to include any service records in his 
possession.  VA and private treatment records, and VA 
examinations have been associated with the claims file.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination in January 2010.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The VA examination obtained in this case 
contains a description of the history of the disability at issue; 
documents and considers the Veteran's complaints and symptoms; 
clearly identifies the Veteran's current diagnoses, and contains 
a clear opinion with respect to the etiology of those diagnoses 
based on the examination and on a review of the records.  The 
Board notes that the VA examiner did not provide a complete 
statement of reasons and bases for the opinions rendered.  
Nonetheless, the Board finds that a remand for a new examination 
is not necessary in the present case.  In that regard, the 
Veteran is not shown to have currently diagnosed Reynaud's 
phenomenon, peripheral neuropathy of the bilateral upper 
extremities, or a separately diagnosed disability related to his 
claimed nocturnal pain.  Although the Veteran has currently 
diagnosed left first metacarpal degenerative joint disease, there 
is no evidence of record which indicates that there may be a 
nexus between left first metacarpal degenerative joint disease 
and service.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Absent evidence that indicates that the Veteran has a current 
claimed disability related to symptoms in service, the Board 
finds that an additional VA examination is not necessary for 
disposition of the claim.   Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including arthritis and organic diseases of the 
nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Reynaud's Phenomenon, Nocturnal Pain, and Peripheral Neuropathy 
of the Bilateral Upper Extremities

As noted above, service treatment records are not available in 
this case.  

VA and private treatment records dated from 2008 to 2010 do not 
reflect any complaints, diagnoses, or treatment that can be 
related to Reynaud's phenomenon, nocturnal pain, or peripheral 
neuropathy of the bilateral upper extremities.  

An August 2009 VA general medical examination did not reflect any 
diagnoses related to Reynaud's phenomenon, nocturnal pain, or 
peripheral neuropathy of the bilateral upper extremities.  

The Veteran reported during a March 2009 VA examination for cold 
injuries of the bilateral feet and left ear, that in 1953, he was 
stationed in Alaska as an airplane mechanic, and he lived in a 
tent at this time.  The temperature was commonly below zero 
Fahrenheit.  

During a January 2010 VA examination, the Veteran reported that 
he did experience cold exposure affecting the hands and fingers 
in service.  He reported no blistering or loss of tissue.  He 
underwent no medical treatment for any frostbite or cold exposure 
injury to the upper extremities.  The Veteran stated that over 
the years he had experienced cold sensitivity to the hands and 
fingers.  He described overall stiffness and pain which was worse 
with cold exposure.  He denied having any symptoms related to 
Reynaud's phenomenon.  He denied having upper extremity 
paresthesias, numbness, or hyperhidrosis.   He did not have any 
skin cancers or chronic ulcers or scars of the hands secondary to 
a cold injury.  The Veteran reported occasional swelling of the 
hands without any changing of color of the hands or fingers.  He 
denied sleep disturbances due to this condition of the upper 
extremities.  There was no causalgia or evidence of reflex 
sympathetic dystrophy.  The Veteran attempted to take measures to 
avoid any cold exposure to the hands and fingers.  The Veteran 
had worked in construction and carpentry.  He denied any other 
frostbite or cold exposure injuries other than those sustained in 
1953 while he was in service.  

A comprehensive physical examination was completed.  The Veteran 
had no history of trauma to the hands.  He reported acute 
symptoms of pain, numbness, tingling, discoloration (white) and 
stiffness in the joints.  The Veteran had pain in the joints of 
the fingers that was worse in cold weather.  He did not have 
weakness or tingling in cold-injured areas.  He had swelling of 
the right and left hands.  There was no history of decreased or 
lost sensations, and no history of abnormal color.  The Veteran's 
reflex examination was normal.  A sensory function examination 
shows that the Veteran had no loss of sensation to light touch 
testing of the hands and fingers bilaterally.   The Veteran had 
no motor loss in the upper extremities.   Upper extremity pulses 
were normal.  There was no evidence of Reynaud's phenomenon on 
examination.  The VA examiner found that the Veteran had 
bilateral hand and finger cold sensitivity that was at least as 
likely as not residual to cold exposure to the upper extremities.  

A January 2010 VA examination shows that the Veteran does not 
have a current diagnosis of Reynaud's phenomenon in the upper 
extremities.  The Veteran is not shown to have diagnosed 
peripheral neuropathy of the bilateral upper extremities.  The 
Board notes that the Veteran is already service-connected for 
residuals of a cold injury to the right and left upper 
extremities, to include cold sensitization and pain.  He is not 
shown to have a separate diagnosed disability related to his 
complaints of nocturnal pain in the upper extremities.  The 
United States Court of Appeals for Veterans Claims has held that 
pain alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999). 

 The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant 
case, there is no current medical evidence of Reynaud's 
phenomenon, a disability characterized by nocturnal pain of the 
upper extremities, or peripheral neuropathy of the upper 
extremities.  Therefore, the Board finds that service connection 
is not warranted for Reynaud's phenomenon, nocturnal pain, and 
peripheral neuropathy of the upper extremities.  Because the 
Veteran does not have a currently diagnosed disability, the Board 
need not address the issue of secondary service connection. 

Advanced Left First Metacarpal Degenerative Joint Disease

VA and private treatment records dated from 1996 to 2010 do not 
reflect any specific complaints or treatment related to left 
first metacarpal degenerative joint disease.  

X-rays of the hands taken at the time of a January 2010 VA 
examination revealed advanced left first metacarpal degenerative 
joint disease.  The Veteran reported that he had not sustained 
any trauma to the hands at the time of the examination.  The VA 
examiner found that degenerative joint disease in the hands and 
wrists shown on x-rays were less likely due to the Veteran's cold 
exposure in service.  

Although the Veteran has currently diagnosed left first 
metacarpal degenerative joint disease, there is no indication 
that left first metacarpal degenerative joint disease was 
incurred in service, and there is no medical evidence which 
indicates that the Veteran's left first metacarpal degenerative 
joint is proximately caused by or proximately aggravated by his 
service-connected residuals of a cold injury to the left upper 
extremity.  As such, the Board finds that service connection for 
advanced left first metacarpal degenerative joint disease is not 
warranted. 

C.  Conclusion

The Veteran does not have a current diagnosis of Reynaud's 
phenomenon or peripheral neuropathy of the upper extremities.  He 
does not exhibit a current disability related to nocturnal pain 
in the upper extremities other than the pain already associated 
with his service-connected cold injury residuals.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the Veteran has Reynaud's phenomenon, nocturnal 
pain, and peripheral neuropathy of the bilateral upper 
extremities etiologically related to active service or to 
service-connected residuals of a cold injury. 

Although the Veteran has advanced left first metacarpal 
degenerative joint disease, the record provides no competent 
evidence that the disability was incurred or aggravated in 
service, arthritis did not manifest within a year following the 
Veteran's separation from service, and no nexus has been 
established between the Veteran's current disability and a 
service-connected disability.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the Veteran 
has advanced left first metacarpal degenerative joint disease 
etiologically related to active service.  

The appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the veteran's claim.


ORDER

Service connection for Reynaud's phenomenon, nocturnal pain, and 
peripheral neuropathy is denied.

Service connection for advanced left first metacarpal 
degenerative joint disease is denied.
REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim. 38 C.F.R. § 3.159(c)(4)(i) (2009).

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2009).  For the purpose of one 60 percent 
or one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2009)

The Veteran is service connected for bilateral hearing loss, 
rated 40 percent disabling; a cold injury to the right foot, 
rated 30 percent disabling; a cold injury to the left foot, rated 
30 percent disabling; residuals of a cold injury to the right 
upper extremity, rated 20 percent disabling; residuals of a cold 
injury to the left upper extremity, rated 20 percent disabling; 
and tinnitus, rated 10 percent disabling.  The Veteran is also 
service-connected for basal cell carcinoma as a residual of cold 
trauma and residuals of a cold injury to the left ear, both of 
which are assigned 0 percent (noncompensable) ratings.  He has a 
combined evaluation of 90 percent.  The Board notes that because 
the Veteran's service-connected residuals of a cold injury result 
from a common etiology, they will be considered as one 
disability.  See 38 C.F.R. § 4.16(a) (2009).  The Veteran has met 
the schedular criteria for a total disability rating based on 
individual unemployability.

The Veteran was afforded a VA examination in August 2009 to 
address his claim for individual unemployabilty.  Although a 
physical examination was completed, the VA examiner did not 
provide an opinion with respect to whether the Veteran's service-
connected disabilities would prevent him from obtaining and 
maintaining substantially gainful employment other than the 
opinion than to note that the Veteran's service-connected and 
nonservice-connected disabilities produced significant effects of 
his usual occupation.  The Board further notes that the Veteran 
was granted separate 20 percent ratings for residuals of a cold 
injury to the right and left upper extremities subsequent to his 
August 2009 VA examination.  

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's disability does not prevent him from performing work 
that would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by obtaining 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on the ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 
(1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993). In light of 
the foregoing, the Board finds that a remand for a new VA 
examination is necessary to ascertain whether the Veteran is 
rendered unemployable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The Veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that his service-
connected disabilities (hearing loss, cold 
injuries to the left and right feet, 
residuals of a cold injury to the left and 
right upper extremities, tinnitus, basal 
cell carcinoma as a residual of cold 
trauma, and residuals of a cold injury to 
the left ear) would prevent him from 
obtaining and maintaining substantially 
gainful employment.  The claims folder 
must be made available to the examiner for 
review prior to examination.

The examiner should describe in detail the 
symptomatology associated with the 
Veteran's service-connected disabilities 
identified above and the impact such 
symptomatology has on the Veteran's 
industrial adaptability.  Consideration 
may be given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

A complete rationale for all opinions and 
conclusions should be provided. The 
examiner should render an opinion as to 
whether the Veteran is unemployable due to 
his service-connected disabilities alone, 
verses his nonservice-connected 
disabilities.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence. If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


